 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8                                                  ***
 9    DERRICK SIMPSON,                                       Case No. 2:15-cv-00254-RFB-CWH
10                                            Plaintiff,
             v.                                                            ORDER
11

12    F. AGATONE, et al.,
13                                         Defendants.
14

15
            Before the Court for consideration is the Report and Recommendation (ECF No. 16) of the
16
     Honorable Carl W. Hoffman, United States Magistrate Judge, entered September 5, 2018.
17
            A district court “may accept, reject, or modify, in whole or in part, the findings or
18
     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
19
     written objections to the findings and recommendations of a magistrate judge. 28 U.S.C.
20
     § 636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
21
     required to “make a de novo determination of those portions of the report or specified proposed
22
     findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
23
     Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
24
     “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
25
     Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
26
     by September 19, 2018. No objections have been filed. The Court has reviewed the record in this
27
     case and concurs with the Magistrate Judge’s recommendations.
28
                                                      1
 1        IT IS THEREFORE ORDERED that the Report and Recommendation (ECF No. 16) is

 2   ACCEPTED and ADOPTED in full.

 3        IT IS FURTHER ORDERED that:

 4        •   the portion of claim one alleging an excessive force claim will proceed against

 5            Officer Spurling;

 6        •   the portion of claim one alleging a false arrest claim will proceed against Officer

 7            Spurling and Officer Carter;

 8        •   Simpson’s Fifth Amendment claim (claim two) against Officers Carter, Spurling,

 9            Hatchett, Thomas, Agatone, Maldonado, and Clark County are dismissed, with leave

10            to amend;

11        •   Simpson’s Thirteenth Amendment claim (claim three) against Clark County and the

12            Las Vegas Metropolitan Police Department are dismissed, without leave to amend;

13        •   Simpson’s Sixth Amendment claim (claim four) against Clark County is dismissed,

14            with leave to amend;

15        •   Simpson’s Eighth Amendment claim (claim five) is dismissed, without leave to amend;

16        •   Simpson’s Fourteenth Amendment claim (claim six) against Spurling, Carter,

17            Maldonado, Hatchett, Agatone, Thomas, the LVMPD, and Clark County is dismissed,

18            with leave to amend; and

19        •   this case is dismissed as to Naphcare for failure to state a claim, with leave to amend.

20        The Clerk of Court is directed to serve a copy of this Order upon Plaintiff.

21

22        DATED this 16th day of October, 2018.

23
                                                        ______________________________
24                                                      RICHARD F. BOULWARE, II
25                                                      UNITED STATES DISTRCIT JUDGE

26

27

28
                                                    2
